 1   RICHARD H. RAHM, Bar No. 130728
     KAI-CHING CHA, Bar No. 218738
 2   JULIE A. STOCKTON, Bar No. 286944
     LITTLER MENDELSON, P.C.
 3   333 Bush Street, 34th Floor
     San Francisco, CA 94104
 4   Telephone: (415) 433-1940
     Facsimile: (415) 399-8490
 5   Email: kcha@littler.com
            jstockton@littler.com
 6   Attorneys for Defendant
     ULTA SALON, COSMETICS & FRAGRANCE, INC.
 7

 8   ADDITIONAL COUNSEL LISTED ON
     FOLLOWING PAGE
 9
                                     UNITED STATES DISTRICT COURT
10
                       EASTERN DISTRICT OF CALIFORNIA—FRESNO DIVISION
11

12
     ELIZABETH WISE, an individual,              CASE NO. 1:17-CV-00853-DAD-EPG
13                                               (Lead Case)
                        Plaintiff,
14                                               STIPULATION AND ORDER TO STAY
            vs.                                  CASE DEADLINES PENDING APPROVAL
15                                               OF SETTLEMENT
     ULTA SALON, COSMETICS &
16   FRAGRANCE, INC., and DOES 1-100,
     inclusive,
17
                        Defendants.
18

19   JULIE ZEPEDA, individually and on           CASE NO. 1:18-CV-00750-DAD-BAM
     behalf of all others similarly situated,    (Member Case)
20
                        Plaintiff,
21
            vs.
22
     ULTA SALON, COSMETICS &
23   FRAGRANCE, INC., a Delaware
     corporation, and DOES 1 through 50,
24   inclusive,
     Defendants.
25

26
27

28


                                                  1
 1   MAYALL HURLEY P.C.
     ROBERT J. WASSERMAN (SBN: 258538)
 2   rwasserman@mayallaw.com
     WILLIAM J. GORHAM (SBN: 151773)
 3   wgorham@mayallaw.com
     NICHOLAS J. SCARDIGLI (SBN: 249947)
 4   nscardigli@mayallaw.com
     VLADIMIR J. KOZINA (SBN: 284645)
 5   vjkozina@mayallaw.com
     2453 Grand Canal Boulevard
 6   Stockton, California 95207-8253
     Telephone: (209) 477-3833
 7   Facsimile: (209) 473-4818

 8   Attorneys for Plaintiff
     ELIZABETH WISE and the Putative Class
 9

10   WILLIAM L. MARDER, ESQ. (CBN 170131)
     Polaris Law Group LLP
11   501 San Benito Street, Suite 200
     Hollister, CA 95023
12   Tel: (831) 531-4214
     Fax: (831) 634-0333
13   Email: bill@polarislawgroup.com

14   Dennis S. Hyun (State Bar No. 224240)
     dhyun@hyunlegal.com
15   HYUN LEGAL, APC
     515 S. Figueroa Street, Suite 1250
16   Los Angeles, California 90071
     (213) 488-6555
17   (213) 488-6554 facsimile

18   Edward W. Choi, Esq. SBN 211334
     edward.choi@calaw.biz
19   LAW OFFICES OF CHOI & ASSOCIATES
     A Professional Corporation
20   515 S. Figueroa St., Suite 1250
     Los Angeles, CA 90071
21   Telephone: (213) 381-1515
     Facsimile: (213) 465-4885
22
     Attorneys for Plaintiff
23   JULIE ZEPEDA and the Putative Class

24

25

26
27

28


                                             2
 1                                             STIPULATION

 2          Plaintiff ELIZABETH WISE (“Plaintiff WISE”) and Defendant ULTA SALON,

 3   COSMETICS & FRAGRANCE, INC. (“Defendant”) and Plaintiff JULIE ZEPEDA (collectively the

 4   “Parties”) by and through their respective counsel of record hereby stipulate to stay discovery pending

 5   approval of the settlement in the above-entitled consolidated actions.

 6          WHEREAS, on June 26, 2017, Plaintiff WISE filed this putative class action in the Eastern

 7   District of California.

 8          WHEREAS, on November 13, 2017 the putative class action, Zepeda v. ULTA Salon,

 9   Cosmetics & Fragrance, Inc., Case No. 30-2017-000955264-CU-OE-CXC was filed in the Superior

10   Court of the State of California, Orange County (“Zepeda”) involving the similar California wage and

11   hour claims and common questions of law and fact.

12          WHEREAS, on June 1, 2018, the Court denied Defendant’s pending Motion to Dismiss, and

13   transferred Zepeda from the Central District to the Eastern District of California. [Zepeda, Dkt. No.

14   26; case number 1:18-cv-00750-DAD-BAM.]

15          WHEREAS, on August 8, 2018, the Court consolidated the putative class action, Zepeda, as

16   a member case with the first-filed Wise action as the lead case. [Dkt. No. 30.]

17          WHEREAS, the Court set deadlines on July 19, 2018, which includes the following dates:

18   Motion for Class Certification filing deadline is 7/12/2019, with said motion to be noticed before, and

19   in compliance with, District Judge Dale A. Drozd's law and motion calendar and motion filing

20   requirements; Non-Expert Discovery due by 2/28/2019; Designation of Expert Witnesses due by

21   4/12/2019; Rebuttal Designation of Expert Witnesses due by 5/10/2019; Expert Discovery due by

22   6/7/2019; Dispositive Motions filed by 1/17/2020; Pretrial Conference set for 5/18/2020 at 01:30 PM

23   in Courtroom 5 (DAD) before District Judge Dale A. Drozd; Jury Trial set for 7/21/2020 at 01:00 PM

24   in Courtroom 5 (DAD) before District Judge Dale A. Drozd. [Dkt. Nos. 27, 28.]

25          WHEREAS, the Parties agreed to, and participated in mediation with Mr. Steven Serratore on

26   January 24, 2019. While no settlement was reached during the mediation, the Parties participated in

27   continued negotiations with Mr. Serratore and reached an agreement on February 8, 2019.

28          WHEREAS, the Parties are working cooperatively to finalize and file a long-form settlement


                                                       3
 1   agreement and motion for preliminary approval of the settlement agreement reached between the

 2   Parties.

 3              WHEREAS, the Parties would like to focus on the finalization of the long-form settlement

 4   agreement and the related motion, and vacate all deadlines under the currently-set schedule. [Dkt. No.

 5   27.]

 6              IT IS HEREBY STIPULATED BY AND BETWEEN THE PARTIES:

 7              All deadlines, including trial, as set forth in the minute orders, docket numbers 27 and 28, are

 8   stayed pending approval of the settlement of the consolidated cases and, if no such approval is granted,

 9   then all deadlines, including trial, will be re-calendared based on the date of denial of the motion for

10   preliminary approval.

11

12

13
     DATED: February 12, 2019
14                                                      /s/ Julie Stockton
                                                       RICHARD H. RAHM
15                                                     KAI-CHING CHA
                                                       JULIE A. STOCKTON
16
                                                       LITTLER MENDELSON, P.C.
17                                                     Attorneys for Defendant
                                                       ULTA SALON, COSMETICS & FRAGRANCE,
18                                                     INC.
19   DATED: February 12, 2019
                                                        /s/ Robert J. Wasserman
20                                                     ROBERT J. WASSERMAN
                                                       WILLIAM J. GORHAM, III
21
                                                       MAYALL HURLEY P.C.
22                                                     Attorneys for Plaintiff Elizabeth Wise and the
                                                       Putative Class
23

24

25

26
27

28


                                                           4
 1   DATED: February 12, 2019
                                                      /s/ William L. Marder
 2                                                   WILLIAM L. MARDER

 3                                                   POLARIS LAW GROUP LLP
                                                     Attorneys for Plaintiff JULIE ZEPEDA and the
 4                                                   Class

 5   DATED: February 12, 2019
                                                      /s/ Dennis S. Hyun
 6                                                   Dennis S. Hyun

 7                                                   HYUN LEGAL, APC
                                                     Attorneys for Plaintiff JULIE ZEPEDA and the
 8                                                   Class

 9   DATED: February 12, 2019
                                                      /s/ Edward W. Choi
10                                                   Edward W. Choi

11                                                   LAW OFFICES OF CHOI & ASSOCIATES
                                                     Attorneys for Plaintiff JULIE ZEPEDA and the
12                                                   Class

13

14

15                                        FILER’S ATTESTATION

16                  Pursuant to Local Rules, I, the filer of this document, attest that all other signatories

17   listed, and on whose behalf the filing is submitted, concur in the filing’s content and have authorized

18   the filing.

19   DATED: February 12, 2019
                                                      /s/ Julie Stockton
20                                                   JULIE A. STOCKTON

21

22

23

24

25

26
27

28


                                                         5
 1                                                   ORDER

 2
            For good cause appearing and the reasons set forth in the above stipulation, the Court grants
 3
     the Parties’ stipulation to stay all deadlines, including trial, as set forth in the minute orders (ECF
 4
     Nos. 27, 28) pending approval of the settlement of the consolidated cases and, if no such approval is
 5
     granted, then all of the deadlines, including trial, will be re-calendared based on the date of denial of
 6
     the motion for preliminary approval.
 7

 8   IT IS SO ORDERED.
 9
        Dated:     February 13, 2019                             /s/
10                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                         6
